Citation Nr: 0300251	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  96-25 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for porphyria 
cutanea tarda, to include as due to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from March 8 
to April 2 in 1993.

4.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from October 
15 to November 12 in 1993.

5.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from December 
14, 1994 to January 13, 1995.




REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico in August 1994, May 1997, and May 
1999.  The Board remanded this case back to the RO for 
further development in August 1998, and the case has since 
been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence of record 
suggesting that the veteran developed porphyria cutanea 
tarda in service or within one year thereafter.

3.  The veteran's Substantive Appeal as to the issue of 
entitlement to service connection for PTSD was not 
received within one year of notification of the 
unfavorable RO determination or within 60 days of the 
issuance of the Statement of the Case addressing this 
issue.

4.  The veteran's Substantive Appeal as to the issue of 
entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from March 8 
to April 2 in 1993 was not received within one year of 
notification of the unfavorable RO determination or within 
60 days of the issuance of the Statement of the Case 
addressing this issue.

5.  The veteran's Substantive Appeal as to the issue of 
entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from October 
15 to November 12 in 1993 was not received within one year 
of notification of the unfavorable RO determination or 
within 60 days of the issuance of the Statement of the 
Case addressing this issue.

6.  The veteran's Substantive Appeal as to the issue of 
entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from December 
14, 1994 to January 13, 1995 was not received within one 
year of notification of the unfavorable RO determination 
or within 60 days of the issuance of the Statement of the 
Case addressing this issue.


CONCLUSIONS OF LAW

1.  Porphyria cutanea tarda was not incurred in or 
aggravated by service or incurred as due to herbicide 
exposure in Vietnam.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).

2.  The veteran did not perfect an appeal as to the issue 
of entitlement to service connection for PTSD; as such, 
the Board lacks jurisdiction to decide this claim, and the 
claim must be dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.109, 20.200, 20.202, 
20.302, 20.303 (2002).

3.  The veteran did not perfect an appeal as to the issue 
of entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from March 8 
to April 2 in 1993; as such, the Board lacks jurisdiction 
to decide this claim, and the claim must be dismissed.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 3.109, 
20.200, 20.202, 20.302, 20.303 (2002).

4.  The veteran did not perfect an appeal as to the issue 
of entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from October 
15 to November 12 in 1993; as such, the Board lacks 
jurisdiction to decide this claim, and the claim must be 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 
C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2002).

5.  The veteran did not perfect an appeal as to the issue 
of entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.29 (2002) for the period from December 
14, 1994 to January 13, 1995; as such, the Board lacks 
jurisdiction to decide this claim, and the claim must be 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 
C.F.R. §§ 3.109, 20.200, 20.202, 20.302, 20.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for porphyria 
cutanea tarda

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim 
of entitlement to service connection for porphyria cutanea 
tarda, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his 
claimed disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by 
the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claim has also been met, as 
the RO informed him of the need for such evidence in a 
June 2002 Supplemental Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2002).   This 
issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains 
a specific explanation of the type of evidence necessary 
to substantiate the veteran's claim, as well as which 
portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on 
his behalf.  The specific requirements for a grant of the 
benefit sought on appeal will be discussed in further 
detail below, in conjunction with the discussion of the 
specific facts of this case.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002). 

Under 38 U.S.C.A. § 3.307(a)(6)(iii) (2002), a veteran who 
had active military, naval, or air service in the Republic 
of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2002) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such 
agent during that service.  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e) (2002), which 
include porphyria cutanea tarda when manifested within one 
year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or 
air service.

Initially, the Board observes that the veteran was treated 
for lesions on the back and legs in October 1969, during 
service.  The veteran was also treated for atopic 
dermatitis in May 1973, and this disability was confirmed 
by a March 1974 VA dermatological examination.  However, 
service connection is separately in effect for 
neurodermatitis.  

The veteran first reported porphyria cutanea tarda in a 
March 1990 statement.  A July 1993 VA treatment record 
reflects that the veteran had a "conflicting PCT 
evaluation."  A November 1993 VA skin examination revealed 
neurodermatitis, tinea cruris, and intertrigo, but the 
report of this examination contains no indication of 
porphyria cutanea tarda.  A May 1994 VA general medical 
examination report contains a diagnosis of porphyria 
cutanea tarda "by history," but no specific findings were 
indicated.  However, a VA skin examination from the same 
date was negative for evidence of porphyria cutanea tarda.  

Several subsequent VA treatment records are suggestive of 
porphyria cutanea tarda.  A November 1997 record contains 
a notation of the veteran's history of this disorder.  A 
March 1998 record lists porphyria cutanea tarda as a 
diagnosis, but no specific findings are indicated.  
Similarly, a May 1998 record lists porphyria cutanea tarda 
as a provisional diagnosis.

The veteran also underwent a further VA skin examination 
in April 2002.  The examiner noted scaly erythematous 
patches on the axillae bilaterally and diagnosed status 
post alopecia areata of the legs (based upon the record), 
eczematous dermatitis, and post-inflammatory 
hyperpigmentation and hypopigmented scars on the 
shoulders.  However, the examiner specifically stated that 
there was "no evidence of porphyria cutanea tarda on the 
date of examination."  

In this case, the Board finds that there is serious doubt 
as to whether the veteran actually suffers from porphyria 
cutanea tarda.  Although this diagnosis was briefly 
mentioned in several medical records, the veteran's VA 
skin examinations have been entirely negative for such a 
disorder.

Nevertheless, even assuming that the veteran does, in 
fact, currently suffer from porphyria cutanea tarda, none 
of his treatment providers has offered an opinion that 
this disorder is etiologically related to service.  There 
is also no indication that the veteran incurred this 
disorder within one year following service in Vietnam.  As 
indicated above, only a one-year presumptive period 
applies in herbicide exposure cases concerning porphyria 
cutanea tarda.

Indeed, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple statements.  However, the veteran has not been 
shown to possess the training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation, and his lay opinion thus does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda, to include as due to herbicide 
exposure in Vietnam, and the claim must be denied.  In 
reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, 
that doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002). 

II.  Entitlement to service connection for PTSD and 
entitlement to temporary total ratings under 38 C.F.R. § 
4.29 (2002)

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of 
a timely filed Notice of Disagreement (NOD) in writing 
and, after a Statement of the Case (SOC) has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2002).  

A Substantive Appeal consists of a properly completed VA 
Form 9 (Appeal to Board of Veterans' Appeals) or another 
correspondence containing the necessary information, 
namely an acknowledgment that an appeal is being perfected 
or an identification of specific issues being appealed.  
Proper completion and filing of a Substantive Appeal are 
the last actions a veteran needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (2002).  A Substantive Appeal 
must be filed within 60 days from the date that the agency 
of original jurisdiction mails the SOC to the veteran or 
within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2002); 38 C.F.R. § 20.302(b) (2002).

Where a veteran files a timely NOD, but fails to timely 
file a Substantive Appeal, the appeal is untimely, and it 
is proper for the Board to dismiss the claim.  Roy v. 
Brown, 5 Vet. App. 554, 555 (1993).

As to the issue of entitlement to service connection for 
PTSD, the veteran was notified of the unfavorable rating 
decision on May 16, 1997.  After receiving the veteran's 
timely Notice of Disagreement in March 1998, the RO issued 
a SOC, along with a letter explaining his appellate rights 
and responsibilities, on November 27, 1998.  However, the 
veteran did not file a correspondence containing the 
necessary information for a Substantive Appeal with regard 
to this claim until March 3, 1999, when the veteran's VA 
Form 9 was received by the RO.  The Board observes that 
the veteran submitted a statement in November 1998, but 
this statement was made in reference to a November 1998 
letter from the RO concerning his claim for service 
connection for porphyria cutanea tarda; there is no 
indication of argument regarding the PTSD claim.

As to the claims of entitlement to temporary total 
ratings, the veteran was notified of the unfavorable 
rating decision on June 4, 1999.  In the same month, the 
veteran's timely NOD was received by the RO, and, on April 
5, 2000, the RO issued a SOC, along with a letter 
explaining his appellate rights and responsibilities.  
However, the veteran did not file a correspondence 
containing the necessary information for a Substantive 
Appeal with regard to these claims until September 5, 
2000, when the RO received a statement from the veteran 
that his VA Form 9 was forthcoming.

In view of the procedural history of this case, the Board 
issued a letter to the veteran in September 2002 regarding 
the question of timeliness of his Substantive Appeals, and 
he was given 60 days to provide argument regarding why he 
believed that he had perfected his appeal as to the noted 
issues.  No response was ever received from the veteran on 
this matter, however.

In short, no Substantive Appeal was filed within 60 days 
of the issuance of the SOCs or within the remainder of the 
one-year period following the dates of notification of the 
determinations being appealed.  Furthermore, the record 
does not reflect that the veteran has shown good cause to 
support the grant of an extension of the time limit for 
filing his Substantive Appeals.  See 38 C.F.R. 
§§ 3.109(b), 20.303 (2002).  Accordingly, the Board is 
without jurisdiction to consider the veteran's claims of 
entitlement to service connection for PTSD and entitlement 
to temporary total ratings under 38 C.F.R. § 4.29 (2002), 
and the appeal is dismissed as to those issues. 



ORDER

The claim of entitlement to service connection for 
porphyria cutanea tarda is denied.

In the absence of a timely filed Substantive Appeal, the 
claim of entitlement to service connection for PTSD is 
denied.

In the absence of a timely filed Substantive Appeal, the 
claim of entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.29 (2002) for the period 
from March 8 to April 2 in 1993 is denied.

In the absence of a timely filed Substantive Appeal, the 
claim of entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.29 (2002) for the period 
from October 15 to November 12 in 1993 is denied.

In the absence of a timely filed Substantive Appeal, the 
claim of entitlement to a temporary total disability 
evaluation under 38 C.F.R. § 4.29 (2002) for the period 
from December 14, 1994 to January 13, 1995 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

